Citation Nr: 0728269	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-36 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, to include as due to exposure to Agent Orange. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for bilateral defective hearing and for tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In the representative's August 2007 Informal Brief 
Presentation, he referred to an issue regarding service 
connection for a skin condition.  The Board notes that in 
September 2004, the RO denied the veteran's claim to reopen 
the claim for service connection for psoriasis and so 
informed the veteran that same month.  He did not appeal that 
decision and it became final after one year.  Therefore, if 
the veteran desires to reopen the claim for a skin disorder, 
he should do so with specificity at the RO as it is not 
before the Board at this time.  


FINDING OF FACT

The veteran did not have Parkinson's disease during service 
or within the initial post-service year, nor does he 
currently have Parkinson's disease that is causally related 
to Agent Orange exposure or other incident of military 
service.  


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
active service, nor may it be presumed it have been incurred 
in service, including as due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including Parkinson's disease, may be 
presumed if manifested to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a), 3.307, 3.309. If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2006).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and Parkinson's disease.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. No. 27,632 (May 20, 2003).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but 
also must determine whether his current disability is the 
result of active service under 38 C.F.R. § 3.303(d).

The veteran claims that he has Parkinson's disease that was 
incurred as a result of his exposure to Agent Orange while 
serving in Vietnam.  The Board acknowledges that a veteran 
who served in Vietnam during the applicable time period is 
presumed to have been exposed to herbicide agents.  See, DD 
Form 214; 38 U.S.C.A. § 1116(f).  Parkinson's disease 
however, is not among the disabilities listed in 38 C.F.R. § 
3.309(e).  

In that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development Parkinson's disease, and the veteran has 
submitted no medical evidence of record to rebut the 
conclusion that there is no positive association between 
exposure to Agent Orange and the development of the disorder.  

Additionally, there is nothing in the record to show that the 
veteran has been diagnosed with Parkinson's disease.  
Although he was requested by the RO to provide information 
regarding any medical treatment he has received, he has 
offered no information regarding treatment for Parkinson's 
disease, and he has not supplied copies of any treatment 
records for the disorder.  Further, the medical evidence of 
record does not reflect a diagnosis of Parkinson's disease.  

Absent a finding of a current disability, the claim cannot 
prevail.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("In the absence of proof of a present disability 
there can be no valid claim."). 

The Board has considered the veteran's lay contentions that 
he has Parkinson's disease as a result of exposure to Agent 
Orange in service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

There is no competent evidence of record to support a finding 
that the veteran currently has Parkinson's disease, which 
could be related to service.  Therefore, the claim is denied.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the March 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA still needed, where the veteran 
should send any information, and the status of his claim.  

Although that letter did not explicitly ask the veteran to 
send VA whatever evidence he had in his possession pertaining 
to his claim, this veteran was not prejudiced because the 
letter did invite the veteran to send information about the 
evidence or the evidence itself to VA.  He was told that the 
RO needed a recent medical report showing findings, 
diagnosis, and treatment for Parkinson's disease, and that he 
could give VA information to allow VA to obtain the records, 
or he could get the records himself and send them to VA.  

The September 2003 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by not receiving 
that information because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, and obtaining private 
records.  He has not identified any records of treatment for 
Parkinson's disease which could be pertinent to his claim.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  

The Board notes that a medical examination has not been 
obtained.  However, the record does not show that the duty to 
assist the veteran requires an examination, and a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2006).  Under the VCAA, 
the duty to assist also includes providing a medical 
examination when such is necessary to make a decision on the 
claim.  

In order for a VA examination to be warranted in this case, 
there would have to be some indication in the record that the 
veteran has Parkinson's disease and that it was incurred or 
aggravated in service or was otherwise related to service.  
See 38 C.F.R. § 3.159(c)(4)(i).  There is no indication in 
the record that there is a plausible basis for such 
conclusion.  There are no medical records of treatment or any 
opinions, nor has the appellant referenced any, suggesting 
that he has Parkinson's disease that was incurred or 
aggravated in service or is in any way related to service. 
Thus, additional VA examination is not necessary.  


ORDER

Service connection for Parkinson's disease, to include as due 
to exposure to Agent Orange, is denied.  


REMAND

In December 2004, the veteran submitted medical evidence to 
the RO regarding his bilateral defective hearing consisting 
of an audiogram, and requested that the evidence be sent to 
the Board.  The RO sent this evidence to the Board without 
issuing a supplemental statement of the case.  The veteran 
indicated that he wanted VA to obtain a copy of all of the 
current medical records from his recent (December 2004) 
appointment at the Birmingham VA medical center.  

Additionally, the veteran stated in his October 2004 
substantive appeal that he had a VA doctor in Gadsden, 
Alabama, and that he would be going to an appointment in 
November 2004.  He reported that he would ask to be referred 
to the audio clinic in Birmingham.  He stated that he would 
also discuss his tinnitus with his VA doctor.  No VA 
outpatient treatment records have been associated with the 
claims file.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006). 

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records. 
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of VA treatment 
for the veteran at the VA clinic in 
Gadsden and at the VA medical center in 
Birmingham from 2004 to date.  If no 
records are available, the claims folder 
must indicate this fact.

2.  Following completion of the above, 
readjudicate the issues on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent supplemental statement of the 
case.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


